Citation Nr: 9924737	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an undiagnosed 
disability of the central nervous system.  

3.  Entitlement to service connection for a pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from November 1962 to November 
1964, with additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues as developed by the RO were whether new and 
material evidence had been submitted to reopen a claim for 
service connection for hearing loss, whether new and material 
evidence had been submitted to reopen a claim for service 
connection for an undiagnosed disability of the central 
nervous system, and whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
pulmonary disability.  Entitlement to service connection for 
each of these disabilities had been previously denied in 
unappealed rating decisions.  

At the veteran's May 1999 hearing at the RO before the member 
of the Board signed below, it became apparent that he did not 
contend that his disabilities originated during active 
service.  Rather, the veteran's claims for service connection 
for all three disabilities are based on incidents that 
allegedly occurred during training in the reserves in 1982.  
The RO has not considered the matter of whether pertinent 
disability had its onset during a period active duty for 
training or inactive duty for training with the reserves.  
Therefore, the veteran's claims for service connection for 
all three disabilities constitute new claims which are 
entitled to a de novo review, and are characterized as such 
on the first page of this decision.  



REMAND

The veteran contends that he has developed hearing loss, an 
undiagnosed disability of the central nervous system, and a 
pulmonary disability as a result of incidents that occurred 
during training in the reserves at Fort McCoy in 1982.  He 
states that a shell exploded in his rifle while on the 
practice range and badly damaged his hearing.  In addition, 
he says that mortar shells accidentally landed in his 
campsite, and that the explosions affected his hearing, his 
central nervous system, and his pulmonary disability.  

The veteran believes that while some of his medical records 
from the reserves may be contained in the claims folder, the 
majority of his records have not been obtained.  Furthermore, 
there is no record in the claims folder of the dates of the 
veteran's active duty for training purposes.  

Finally, the veteran testified at the May 1999 hearing that 
he received treatment for his disabilities from Dr. Kellogg 
and Dr. Perry shortly after he sustained his alleged injuries 
in 1982.  It is not clear that complete medical folders have 
been obtained from these doctors.  As these records might 
have some bearing on the veteran's claim, the Board finds 
that an attempt to obtain these records must be made.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records.  
Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  After securing the necessary release, 
the RO should obtain copies of all 
medical records pertaining to the 
treatment of the veteran from Dr. Kellogg 
and Dr. Perry.  A special effort should 
be made to obtain any records concerning 
treatment of the veteran following his 
claimed injuries in 1982.  

2.  The RO should attempt to obtain 
complete copies of the veteran's medical 
and personnel records from his service in 
the reserves and associate them with the 
claims folder.  In particular, any 
records showing the dates of active duty, 
active duty for training, or other 
periods of training should be obtained.  
A special effort should be made to obtain 
the veteran's official service records 
with the 300th Supply Company of the U.S. 
Army Reserves, formerly of Savannah, 
Illinois and any records from Fort McCoy, 
Wisconsin reflecting treatment of the 
veteran in 1982.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
veteran's claims on a de novo basis.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











